In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-15-00066-CR


                           LUIS ANGEL AGUILERA, APPELLANT

                                                 V.

                             THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 47th District Court
                                     Potter County, Texas
                 Trial Court No. 68,551-A, Honorable Dan L. Schaap, Presiding

                                          April 20, 2015

                                MEMORANDUM OPINION
                     Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant filed a document with the trial court on February 19, 2015, that

indicated his desire to appeal his November 19, 2014 conviction for manslaughter and

resulting eighteen-year sentence of incarceration.1 However, because it appeared that

appellant’s notice of appeal was untimely, by letter dated March 11, this Court notified

appellant that it appeared the appeal was untimely and directed appellant to show

cause, by April 6, why his appeal should not be dismissed for want of jurisdiction.
       1
          The judgment confirms that appellant was convicted of manslaughter and sentenced to eighteen
years’ incarceration. Sentence was imposed in open court on November 19, 2014.
Appellant filed a response but it does not show how this Court has jurisdiction over the

present appeal. Consequently, we dismiss for want of jurisdiction.


        To be timely, a notice of appeal must be filed within thirty days after sentence is

imposed or suspended in open court or within ninety days after that date if a motion for

new trial is timely filed. TEX. R. APP. P. 26.2(a). Appellant did not file a motion for new

trial. Therefore, appellant’s notice of appeal was due on December 19, 2014. Because

appellant’s notice of appeal was filed two months after the deadline, this Court is without

jurisdiction over this appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996). As such, we have no authority to take any action other than to dismiss the

appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo, 918
S.W.2d at 523. The Court of Criminal Appeals has recently reiterated that the timely

filing of a written notice of appeal is a jurisdictional prerequisite to appeal. See Castillo

v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012).


        As such, we now dismiss the purported appeal for want of jurisdiction.2




                                                         Per Curiam


Do not publish.




        2
            Appellant may have recourse by filing a post-conviction writ of habeas corpus returnable to the
Texas Court of Criminal Appeals for consideration of an out-of-time appeal. See TEX. CODE CRIM. PROC.
ANN. art. 11.07 (Vernon Supp. 2007); Olivo, 918 S.W.2d at 525 n.8 (“the exclusive post-conviction remedy
in final felony convictions in Texas courts is through a writ of habeas corpus pursuant to TEX. CODE CRIM.
PROC. [ANN.] art. 11.07.”); Parr v. State, 206 S.W.3d 143, 145 (Tex. App—Waco 2006, no pet.).


                                                    2